COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                              §
 In the Interest of A.R.O., a Child,                         No. 08-18-00025-CV
                                              §
                              Appellant.                        Appeal from the
                                              §
                                                               65th District Court
                                              §
                                                           of El Paso County, Texas
                                              §
                                                             (TC# 2016DCM2321)
                                               §



                                           ORDER

       The Court GRANTS the Court Reporter’s second request for an extension of time within

which to file the Reporter’s Record until April 1, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Muriel Montrose, Court Reporter, for El Paso County, Texas

Prepare, the Reporter’s Record for the above styled and numbered cause, and forward the same to

this Court on or before April 1, 2018.

       IT IS SO ORDERED this 8th day of March, 2018.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.